Citation Nr: 1635351	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to an effective date prior to August 20, 2002, for the grant of service connection for irritable bowel syndrome (IBS).

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder not otherwise specified (NOS).

(The motion to reconsider the denial of an earlier effective date for the grant of service connection for IBS will be addressed in a separate decision.)






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to July 1957.

This appeal is before the Board of Veterans' Appeals (Board) from July 2012, August 2014, and March 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2012 rating decision, in part, denied service connection for a dental disorder and for erectile dysfunction.  The August 2014 rating decision confirmed and continued the denial of service connection for PTSD previously claimed as a nervous condition.  The March 2015 rating decision continued a 30 percent rating for service-connected IBS (claimed as a stomach condition), which has an effective date of August 20, 2002.

The Veteran initially filed a claim of entitlement to service connection for a nervous condition in August 2002 and subsequently filed for service connection for PTSD in February 2014.  The evidence of record also reflects diagnoses of MDD and anxiety disorder NOS.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Veterans Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disorder, to include PTSD, MDD, and anxiety disorder NOS.

The Veteran, his wife, and his daughter testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew, in writing, his appeal concerning the issues of entitlement to service connection for erectile dysfunction and a dental disorder.

2.  In January 2009, the Veteran submitted a written disagreement to the October 2008 Board decision denying an earlier effective date for IBS.

3.  The claim for service connection for a psychiatric disorder, stated as a nervous condition, was previously denied in a December 2002 rating decision, and the Veteran did not appeal the decision.

4.  The additional evidence received since the December 2002 decision raises stressors and new diagnoses of psychiatric disorders and reflects that the Veteran's psychiatric disorder, specifically PTSD, may be related to active duty service, which relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.

5.  The Veteran's psychiatric disorder was not incurred in active duty service or caused by an in-service injury, and is not related to active duty service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria to dismiss the claim for an earlier effective date for the grant of service connection for IBS have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014).

4.  The December 2002 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

5.  The criteria for reopening service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

6.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the Veteran's new and material evidence claim for a psychiatric disorder, VA's duty to notify was satisfied by a letter on March 28, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records, VA treatment reports, a private Disability Benefit Questionnaire (DBQ), and VA examination report.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2016 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claims.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

II.  Dismissal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

A.  Erectile Dysfunction and Dental Disorder

A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The record reflects that in an April 2016 statement, the Veteran withdrew his appeal of the erectile dysfunction and dental disorder claims.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

B.  IBS

In October 2008, the Board denied an effective date prior to August 20, 2002, for service connection for IBS.  In January 2009, a VA Form 9 was received which expressed disagreement with the October 2008 Board decision.  Specifically, the Veteran stated that "compensation . . . should have been dated back to 1957, which [was] when [his] condition initially occurred."  As the VA Form 9 met the requirements of a motion for reconsideration, the Board construes it as such despite the improper development of the issue as an appeal by the RO.  See 38 C.F.R. § 20.1001(a) (2015).  The Veteran was notified that his January 2009 VA Form 9 is being construed as a motion for reconsideration in September 2016.  Therefore, the Board finds that there is no specific error of fact or law in the determination being appealed and dismisses this claim.

III.  New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a psychiatric disorder.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a December 2002 rating decision, the RO denied service connection for a nervous condition (now stated as a psychiatric disorder) because the evidence did not show that it occurred in or was caused by service.  The Veteran did not appeal the rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in February 2014.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the December 2002 rating decision, the record included the Veteran's service treatment records, which the RO specifically stated did not demonstrate any evidence of treatment or diagnosis of any nervous condition during active duty service.

In the instant case, the unestablished fact, specifically stated in the December 2002 rating decision, necessary to substantiate a claim of entitlement to service connection for a psychiatric disorder is incurrence of a psychiatric disorder during service.  However, the Board notes that a current disability and a nexus between the current disability and active duty service were not determined.  Thus, for evidence to be material, it must relate to one of these facts.

The pertinent evidence obtained since the December 2002 rating decision consists of the Veteran's statements involving PTSD and in-service stressors, including testimony at an April 2016 videoconference hearing; VA treatment records; a VA examination report from June 2014; and an October 2014 Veteran-provided DBQ for PTSD.

Without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of an in-service incurrence in the form of stressors; a current disability with diagnoses of an anxiety disorder NOS, PTSD, and MDD; and an indication of a nexus between PTSD and active duty service.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disorder or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a psychiatric disorder.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As this claim has been pending at the time of the August 4, 2014, regulatory revision, and the AOJ certified the Veteran's appeal to the Board in December 2015, this claim is governed by DSM-5.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has claimed multiple stressors, including seeing marines being thrown off of a ship and dying in October1955 in Okinawa, Japan; seeing a helicopter dropping supplies on and killing marines standing underneath it; playing volleyball in August 1954 at Camp Pendleton when marines got bitten by a bed of rattlesnakes; seeing a marine shoot himself; and seeing marines die due to a "cloud burst" and resulting rock slide during combat training at Twentynine Palms, California.  He also noted that a good friend died in Vietnam.  See VBMS, 4/5/16 Hearing Testimony, p. 11.

The Board notes that the reported in-service stressors were not corroborated by the RO, and the record does not reflect any efforts to do so.  However, as discussed in further detail below, the competent and probative evidence does not demonstrate a current diagnosis of PTSD.  As such, given the lack of a PTSD diagnosis, the RO had no duty to make efforts to corroborate the Veteran's reported in-service stressors.

The Veteran reported taking Sertraline for high levels of anxiety, recurring flashbacks of traumatic events, recurring nightmares, and angry public outbursts.  See VBMS, 4/22/14 VA 21-4142.  He also noted intense anxiety, anger, and feelings of depression; and that he could not stand crowds of people or a lot of noise.  See id.; 4/22/14 Statement in Support of Claim.

Service treatment records include an April 1954 separation examination report where the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort, and which reflects a normal psychiatric clinical evaluation.  See VBMS, 2/16/99 STR, p. 2, 4.  A June 1957 separation examination report reflects a normal psychiatric clinical evaluation.  See id. at 12.

VA treatment records from March 2002 to October 2013 reflect that the Veteran reported being irritable and edgy occasionally (once or twice a month), occasional nightmares and feelings of anxiety about health issues, and moodiness several times a week.  He denied depression, combat-related stress, problems with firecrackers and gun noises, nightmares or flashbacks, and markers for psychosis or mania.  He was diagnosed with mild anxiety disorder NOS in March 2002 and reported an onset of about five to six years prior.  He also had negative PTSD screenings in 2007 and 2008.  He was again found not to meet the criteria for PTSD or mood disorder in October 2013.  See VBMS, 7/15/08 VA Treatment Records, p. 5; 7/15/08 VA Treatment Records, p. 32, 46; 8/19/14 CAPRI, p. 11, 14, 19, 21.


A June 2014 VA examination report indicated a review of the Veteran's claims file, recounted his history, and recited his complaints.  The examiner found that the Veteran's self-report could not be reliably used as a sufficient source of information due to a non-cooperation approach to the psychological examination and an overreporting response style.  As such, he was unable to determine the Veteran's psychosocial functioning.  The examiner found that the available evidence during the examination was not consistent with a diagnostic history of PTSD under the DSM-IV or DSM-5 criteria.  He explained that the Veteran's behavior during the examination could not be explained by nor could it confirm any specific mental health diagnosis, including PTSD.  Additionally, after review of the Veteran's medical records, he stated that a PTSD diagnosis was not recorded or confirmed, nor was expected onset, course, and sequelae of symptoms and impairments associated with the full diagnostic criteria of PTSD documented at any time.  Furthermore, he opined that it was less likely than not that the Veteran's subjective mental health concerns were directly or proximately due to or exacerbated beyond their natural course by his military service.  He noted that the earliest mental health symptoms documented was May 2002 with a documented onset no earlier than 1996, which indicated an onset of mental health symptoms 39 years after separation from discharge; and that the earliest diagnosis of MDD was March 2014, which was 57 years after separation from service.  Moreover, he stated that there was no record of mental health symptoms during service, that medical evidence supported the onset of depressive symptoms sometime after 2002, and that there was no corroborating documentation suggesting any nexus between the Veteran's mental health symptoms and active service.

The Veteran submitted a DBQ completed by his private psychiatrist who treated the Veteran for three months.  He stated that he did not review the Veteran's treatment or service treatment records.  The psychiatrist diagnosed the Veteran with PTSD and MDD based on the DSM-IV.  He then opined that the Veteran's PTSD was more likely than not due to or aggravated by his time in service.  Under a section for additional comments or rationale, he merely wrote "nightmares/flashback."  See 10/14/14 DBQ - Veteran Provided; 10/28/14 Private Treatment Records.


After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for a psychiatric disorder must be denied.

As an initial matter, the Board notes that there is conflicting evidence regarding whether the Veteran has a current diagnosis of PTSD.  The June 2014 VA examiner reviewed the Veteran's medical records and stated that the Veteran's self-report could not be reliably used to evaluate his psychiatric disorder.  As such, he found that the Veteran did not meet the DSM-IV or DSM-5 criteria for PTSD, and provided rationale by explaining in detail the examination results and the Veteran's treatment records.  Specifically, he found that the Veteran's treatment records did not record or confirm a PTSD diagnosis or document or indicate associated symptoms of PTSD.  The Board finds this opinion to be the most probative evidence regarding nexus between the Veteran's current psychiatric disorder and active service, especially as the examiner provided a rationale and reviewed the Veteran's medical records and claims file.

In contrast, the Veteran's private psychiatrist completed a PTSD DBQ in October 2014 and diagnosed him with PTSD based on the DSM-IV criteria.  However, the Board notes that the DSM-5 applies in this case given the date of the claim.  The private psychiatrist also believed the Veteran's PTSD to be more likely than not due to or aggravated by his service, but provided no rationale.  In addition, he did not review any of the Veteran's treatment records, including his service treatment records.  As such, his evaluation of the Veteran's psychiatric disorders appears to be purely based on the Veteran's self-report, which was found to be unreliable by the June 2014 VA examiner.  Therefore, the Board finds that this October 2014 opinion by the Veteran's private psychiatrist is of little probative value.

Moreover, the Board notes that the Veteran's contentions that he has service-related PTSD are inconsistent with the other evidence of record.  In March 2002, the Veteran stated that he did not have any nightmares or flashbacks and only reported episodes of anxiety.  He had negative PTSD screenings in January 2007 and January 2008.  In June 2010, the Veteran stated that he had occasional nightmares and anxiety about his health issues, not about the alleged in-service stressors.  He first raised PTSD in October 2013 in relation to sexual dysfunction, but was found not to meet the criteria for PTSD or mood disorder.  He was again found not to meet the DSM-IV and DSM-5 criteria for PTSD at his June 2014 VA examination.  Therefore, the Veteran's assertions regarding symptoms associated with PTSD are inconsistent with the evidence of record.

Regarding current psychiatric diagnoses other than PTSD, the Board finds that the VA treatment records and June 2014 VA examination report reflect current diagnoses of MDD and anxiety disorder NOS.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, there is no indication of depressive or anxiety symptoms, or any other mental health symptoms, during active duty service.  In fact, the Veteran had a normal psychiatric clinical evaluation at separation.  As such, the in-service prong of direct service connection is not met.

Furthermore, the June 2014 VA examiner opined that the Veteran's depression and anxiety were less than likely directly or proximately due to or aggravated by his military service, for the reasons explained in detail above.  Specifically, he noted that the earliest documented onset of mental health symptoms was in 1996, 39 years after separation from discharge; and that there was no evidence of mental health symptoms during service.  As such, the evidence supports that there is no nexus between the Veteran's current MDD and anxiety disorder NOS, and his active duty service.

The Board acknowledges the Veteran's contentions that his current psychiatric disorder is related to his active service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, although the Veteran may believe that his current psychiatric disorder is related to the alleged in-service stressors and active service, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have little probative value.

The evidence also shows that the Veteran first complained of mental health symptoms and was first diagnosed with mild anxiety disorder NOS in March 2002, 45 years after separation from active duty service, but referred to an onset no earlier than 1996, 37 years after separation from service.  Despite the Veteran's contention that he experienced in-service stressors, he did not complain of or receive further psychiatric treatment during active duty service and had normal psychiatric clinical evaluations at separation both in April 1954 and June 1957.  Indeed, the lack of symptoms for about 37 years is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Therefore, the evidence weighs against a finding that the Veteran's current psychiatric disorder began during service or is related to service in any other way.  Accordingly, service connection for a psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.











							[CONTINUED ON NEXT PAGE]
ORDER

The appeal of the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal of the issue of entitlement to service connection for a dental disorder is dismissed.

The appeal of the issue of entitlement to an effective date prior to August 20, 2002, for the grant of service connection for IBS is dismissed.

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disorder is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder, to include PTSD, MDD, and anxiety disorder NOS, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


